         Case 7:18-cv-12288-VB Document 31 Filed 06/29/20 Page 1 of 1

                                                                     f~·:·===-=--              -         -   -
                                                                       U~lX' '.:,U                   Y           -- - --]
                                                                     l Do'-. \ ,;
                                                                           ~
                                                                               i ' l J~   ll
                                                                                          IL
                                                                                               , · l'
                                                                                               l •   j



UNITED STATES DISTRICT COURT                                         I ELECT~~0';1C,\1 I Y l·lfJ D
SOUTHERN DISTRICT OF NEW YORK                                        l DOCii·
------------------------------------------------------------X
ROLAND BARNES,                                                       /!~;Erll~lD: 0fJ~L~
                                   Plaintiff,
                 -against-                                                18   CIVIL 12288 (VB)

                                                                               JUDGMENT
CORRECT CARE SOLUTIONS, LLC; DR.
PHILMAN; and OTHER STAFF of the Orange
County Jail Medical Department,

                                   Defendants.
-----------------------------------------------------------X

        It is hereby   ORDERED, ADJUDGED AND DECREED: That for the reasons

stated in the Court's Opinion and Order dated June 29, 2020, defendants' motion to dismiss is

GRANTED. Plaintiffs claims against all defendants are dismissed. The Court certifies pursuant to

28 U.S.C. § 1915(a)(3) that any appeal from the order would not be taken in good faith, and

therefore in forma pauperis is denied for the purpose of any appeal; accordingly, this case is closed.

Dated: New York, New York

          June 29, 2020


                                                                     RUBY J. KRAJICK

                                                                         Clerk of Court
                                                               BY:

                                                                     ~
